department of the treasury internal_revenue_service washington d c aug cc dom fs corp number release date uilc internal_revenue_service national_office field_service_advice memorandum for from deborah a butler assistant chief_counsel cc dom fs subject loss_disallowance_rules this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend parent sub sub a sub b date date date date date date x division y division issue are pre-date extraordinary gain dispositions eliminated from both the extraordinary_gain_disposition egd and the positive investment_adjustment pia accounts in computing the loss disallowance amount under sec_1 -20 conclusion gains from egd-type transactions realized prior to date are positive investment adjustments included in the pia account facts under our understanding of the facts parent is the common parent of an affiliated_group_of_corporations that files a consolidated_return on date sub a a subsidiary of parent purchased all of the outstanding_stock of sub sub joined parent’s consolidated_income_tax_return for the fiscal_year ending date according to the incoming material it appears that sub had gains from pre- date egd-type transactions resulting from the sale of the assets of its x division on date as well as from the sale of the assets of its y division on date it is the proper treatment of these gains under the ldr that is at issue in this field_service_advice request on date sub a contributed of sub’s stock to sub b a wholly owned subsidiary of sub a on date sub b sold of sub’s stock to a unrelated corporation the parties agree to the following the amount_realized on the sale of sub’s stock was dollar_figure the taxpayer’s adjusted_basis in sub’s stock at the time of the sale was dollar_figure and the loss realized on the sale of sub’s stock was dollar_figure there is a dispute as to how much of this loss should be disallowed under the ldr of -20 the narrow question you ask us to address concerns whether in determining the amount of loss disallowed under the ldr the amount of the pia account under -20 c ii includes the amount of gain allocable to pre-date egd- type transactions such items are specifically not taken into account as egd under paragraph -20 c i the taxpayer argues that such amounts should be ignored for all purposes in determining the loss disallowed under -20 that is the taxpayer argues that such amounts should be excluded from both the egd account under - c i and from the pia account under -20 c ii the agent agrees pre- date egd-type gains are excluded from the egd account but argues that to the extent these amounts result in positive adjustments under -32 they must be included in the pia account law and analysis a historical overview the tax_reform_act_of_1986 publaw_99_514 1986_3_cb_1 act repealed the general_utilities_doctrine the general_utilities_doctrine which takes its name from 296_us_200 was codified in sec_311 sec_336 and sec_337 of the internal_revenue_code of the doctrine provided an exception to the two-level system of corporate_taxation by according nonrecognition treatment to gain_or_loss resulting from a corporation’s disposition of appreciated or depreciated_property to its shareholders either in liquidation former sec_336 or as a dividend former sec_311 or when it sold the property and distributed the proceeds in liquidation sec_337 the act repealed the general_utilities_doctrine by amending sec_311 sec_336 and sec_337 to require with limited exceptions the corporate level recognition of gain on a corporation's sale or distribution of appreciated_property irrespective of whether it occurs in a liquidating_distribution or a sale in connection with a liquidation the statutory amendments under the act implemented general utilities repeal in the separate_return context congress enacted sec_337 which specifically authorized the secretary to prescribe such regulations as may be necessary or appropriate to carry out the purposes of the amendments made by the act including regulations to ensure that such purposes may not be circumvented through the use of any provision of law or regulations including the consolidated_return_regulations the ldr carry out the purposes of these amendments in the consolidated_return context in the consolidated_return context prior to these amendments when a target company sold or distributed appreciated_property to members of an acquiring group that group could obtain a loss on the subsequent sale of the target company due to positive basis adjustments to the subsidiary’s stock under -32 which were made when the target company sold or distributed the appreciated_property this result was contrary to the repeal of the general_utilities_doctrine instead the shareholders should have reported a gain on the sale of the target company and the target company should have paid a tax on its built-in gains the -20 regulations were promulgated to provide a result in the consolidated_return context that was consistent with the repeal of the general_utilities_doctrine all section references will refer to the internal_revenue_code_of_1986 unless otherwise specified for example code sections under the internal_revenue_code of will be referred to as a former section b application of ldr the ldr generally provides that no deduction is allowed for any loss recognized by a member with respect to the disposition of stock of a subsidiary disposition means any event in which gain_or_loss is recognized in whole or in part sec_1 a sec_1 c specifies that the amount of loss disallowed under paragraph -20 a with respect to the disposition of a share of stock will not exceed the sum of the following three items extraordinary gain dispositions positive investment adjustments and duplicated_loss sec_1 c i defines the term extraordinary_gain_disposition for purposes of sec_1 sec_1 c i a - d provide the operating rules for purposes of calculating the egd amount loss on the sale of a share of stock is disallowed to the extent of the share's allocable portion of income or gain net of directly related expenses eg commissions legal fees state income taxes attributed to actual or deemed gain dispositions of sec_1221 capital assets sec_1231 property eg depreciable_property or land used in a trade_or_business bulk sales or other dispositions of nondepreciable business_assets such as inventory copyrights or receivables used in the same trade_or_business dispositions of business_assets described in sec_1060 any positive sec_481 adjustments resulting from a change_of_accounting_method including a change attributable to pre-date periods eg recovery_of lifo reserve income_from_discharge_of_indebtedness not excluded from basis under sec_1503 and any other event or item identified in revenue rulings and revenue procedures when sec_1 c was proposed setting forth the accounts described above taxpayers commented that separately accounting for egd prior to the time the proposed_regulations were published would be an extreme hardship because there had been no requirement to keep records necessary to separately state income and gain from egd in response to taxpayers’ comments the final regulations provide that an extraordinary_gain_disposition is taken into account under c i only if it occurs on or after date sec_1 c i accordingly income and gain from egd need be separately_stated only on a going forward basis thus it is clear that this concession was only to remove the requirement that pre-november egd-type transactions be separately_stated not to eliminate them from the sec_1 c calculations entirely in calculating the disallowed loss the regulations also consider positive investment adjustments under -32 the pia amount includes the sum of the amounts under sec_1_1502-32 through iii for the consolidated_return_year before distributions that result in positive basis adjustments under sec_1 b i and c but only to the extent the amount exceeds the amount included in the extraordinary gain provision of -20 c i to a limited extent deficits of one year can be offset against earnings_and_profits of another year for tax years ending on or before date however they cannot be netted for years thereafter c treatment of pre-date egd-type gains taxpayer argues that the language of the regulation effectively exempts pre- date income and gain from egd-type transactions from the ldr it’s reasoning is sec_1 c ii provides that pai do not include the amount described in paragraph c i sec_1 c i only states that extraordinary gain dispositions include the amount of income and gain attributable to egd sec_1 c i actually defines egd as the transactions set forth above and although an item_of_income or gain from an egd is not taken taken into account under sec_1 c i if it occurs before date it is nevertheless described in sec_1 c i the taxpayer concludes therefore that gain and income from pre-date egd are excluded from the calculation of the pia amount although at first glance taxpayer’s argument may appear to have some merit it is incorrect while it is true that the pia amount includes all sec_1_1502-32 adjustments except amounts described in sec_1 c i the amount of gain and income described in sec_1 c i for egd occurring prior to date is zero--and so zero amount is described in sec_1 c i section e a of the preamble to sec_1 and sec_1 d -2 t d 1991_2_cb_43 supports this position that section’s statement that t he final regulations also clarify that extraordinary gain dispositions include only events that occur on or after date emphasis added means that any disposition gain that arises before this date is simply not an amount described in ie included in the definition of sec_1 c i therefore it is the position of this office that income and gain from egd-type transactions occurring prior to date fall outside the scope of sec_1 c i accordingly to the extent such amounts affect the positive basis_adjustment under the relevant provision of sec_1_1502-32 they are taken into account in full in the pia account for purposes of sec_1 the taxpayer also argues that if the specific exclusion of extraordinary gain dispositions from the egd only has the effect of moving such amounts to the pia account then the exclusion is rendered meaningless this argument is wholly without merit the tax consequences imposed upon the egd account are harsher than those applicable to the pia account in that taxpayers are not permitted to net extraordinary or other losses against extraordinary gains additionally the taxpayer favorable transitional netting rules of sec_1 c v are not applicable to the egd amount thus the exclusion of pre-date gains from the egd calculation has a significant effect on the tax treatment of these transactions the harsher treatment afforded egd reflects the universally accepted view that egd items are those most obviously capable of enabling the circumvention of gu repeal through the consolidated_return_regulations yet under taxpayer’s analysis amounts of income and gain attributable to egd would wholly escape the provisions of sec_1 removing pre-date egd from ldr would enable taxpayers to achieve the very abuse at which both sec_337 and sec_1 are aimed such a result clearly thwarts the congressional mandate of sec_337 it is axiomatic that if a provision has more than one plausible interpretation the interpretation that produces the result more sound and in keeping with legislative intent will prevail case development hazards and other considerations if you have any further questions please call deborah a butler assistant chief_counsel by steven j hankin special counsel associate chief_counsel domestic cc regional_counsel cc assistant regional_counsel lc cc
